Mr. Justice Brown delivered the opinion of the court. We think the Circuit Court erred in overruling the demurrer to this petition for mandamus. It should have been sustained. The reasons alleged in the petition for granting the writ resolve themselves into this proposition—that the Civil Service Commission was tyrannical, unjust and oppressive in visiting so severe a pumshment on what is claimed to be a comparatively light offense. Moreover, there is an implied charge of an attempted corrupt bargain, contrary to the spirit of the Civil Service Law, by which, if the petitioner would waive his right to protection and resign, he should be acquitted. The conviction is laid to his repudiation of this offer. . But with these things this court has nothing to do. We stated in the case of Heaney v. The City of Chicago, 117 Ill. App. 405, our view of how far the Circuit Court or Superior Court or this court may review the decisions of the Civil Service Commission of Chicago in a trial of city officers or employes protected by the Civil Service Act and Regulations, and we have seen no reason to change it. It makes no difference whether the review is attempted by certiorari or in a petition for mandamus; the inquiry on our part and on the part of the Circuit and Superior Courts is limited to the questions whether the Commission had jurisdiction and whether it followed the form of proceedings legally applicable in such cases. This is what the Supreme Court said in People v. Lindblom, 182 Ill. 241, and we have repeated in the Heaney case and in other cases. With the justice or injustice of the Commission’s findings and sentence the courts have nothing to do, nor with the severity of the punishment, provided always that the finding and action are within its jurisdiction and the proceedings regular. There is no charge (except conclusions of law) in the petition that in this case that jurisdiction or regularity failed. We have held that a “cause” must be stated in the written charges, but the doing of anything explicitly forbidden and subjected to punishment by the written rules of discipline provided for the department, especially such a plainly substantial violation of discipline as to enter a dram-shop while on duty but not in discharge of duty, is sufficient “cause.” The petitioner may not have been guilty, or he may have been punished too severely for justice, but these things cannot protect him frqm discharge under the Civil Service Law. That law only protects him from discharge when the Commission has not found him guilty, has tried him for something over which it had no jurisdiction, or, in trying him, has not proceeded according to the forms prescribed by the law. We are of opinion that the petition for mandamus on its face shows that it should be denied, and we therefore must reverse the judgment with directions to the Circuit Court to sustain the demurrer and dismiss the petition. Reversed and remanded with directions.